Title: To George Washington from Thomas Stone, 30 January 1787
From: Stone, Thomas
To: Washington, George



Dr Sir
Annapolis 30 Jan. 1787.

The Senate and House of Delegates of Maryland having differed upon the Subject of issuing Paper Money on Loan and the latter having appealed to the People I take the Liberty of inclosing You the Papers of each house and if not disagreable I shall be much obliged by a communication of your Sentiments upon a Subject which is likely to create great & perhaps dangerous divisions in this State. and am with perfect Esteem Sir yr most Obt Sert

T. Stone

